Black, P.J..
The appellant, Robert T. Pitts, has claimed an error of law for which he seeks appellate review in connection with a finding by the trial judge of “responsible” on the offense of Failure to Stop for a Mechanical Signal. The citation in question was issued by an officer of the Avon Police Department alleging that the appellant was operating his motor vehicle upon a public way in the Town of Avon, namely Route 28/Main Street and that he failed to stop for a mechanical signal. After hearing before the Clerk-Magistrate of the Stoughton Division, he was found “responsible” and appealed for a hearing before the trial judge. The trial judge also found him “responsible” and made an assessment of $50.00.
A review of the appellate record discloses that the appellant contends that he did not go through a red or yellow light, and that if he did, he did not see it. Obviously, the appellant raises only factual issues which are solely for determination by the trial judge. Therefore, there is no “issue of law” presented to this court as it relates to the particular Civil Motor Vehiclce Infraction involved. The appeal is denied.